ALLOWABLE SUBJECT MATTER
Claims 1-20x are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Tian et al. (CN 107067824 A) teaches on the environment of terminal area route network optimizing method, comprising: (1) judging the generation situation of the aircraft environment, influence degree determining aircraft environment in the terminal region of each flight phase; (2) establishing a terminal area route network priority level evaluation model, determining the terminal area route network optimization order, (3) constructed to reduce pollutant emission, aircraft noise as the target terminal area route network optimization model, obtaining the optimal route network path combination. determining the reducing environment of terminal area route network. The invention ensures the terminal area route network safe efficient operation at the same time, effectively reduce the route network pollutant emission in aircraft and aircraft noise.
In regarding to independent claims 1 and 13, Tian taken either individually or in combination with other prior art of record fails to teach or render obvious a system or a method for scheduling aircraft operations, comprising: calculating, using a computing arrangement, a measure of contaminant exposure to estimate aircraft contamination based upon known historical data sets including aircraft flight data, atmospheric contaminant data as a function of spatial location and time, and engine service data;
using the measure of contaminant exposure to calculate an estimate of the historical contamination of the aircraft or engines of the aircraft being scheduled; using the measure of contaminant exposure to estimate an expected exposure to at least one contaminant for a plurality of required aircraft flights; identifying at least one aircraft or aircraft engine with a higher estimated historical contaminant exposure or with a lower estimated historical contaminant exposure; identifying at least one route with a lower expected exposure or a higher expected exposure to the at least one contaminant; and
providing recommendations on a route allocation by assigning an aircraft or aircraft engine with the higher estimated historical contaminant exposure being scheduled to at least one route with the lower expected exposure to the at least one contaminant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	February 24, 2022